ICJ_147_DiplomaticRelations_HND_BRA_2010-05-12_ORD_01_NA_00_FR.txt.      COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


CERTAINES QUESTIONS EN MATIÈRE
  DE RELATIONS DIPLOMATIQUES
        (HONDURAS c. BRÉSIL)


      ORDONNANCE DU 12 MAI 2010




            2010
     INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CERTAIN QUESTIONS CONCERNING
    DIPLOMATIC RELATIONS
        (HONDURAS v. BRAZIL)


         ORDER OF 12 MAY 2010

                    Mode officiel de citation :
    Certaines questions en matière de relations diplomatiques
       (Honduras c. Brésil), ordonnance du 12 mai 2010,
                   C.I.J. Recueil 2010, p. 303




                        Official citation :
       Certain Questions concerning Diplomatic Relations
         (Honduras v. Brazil), Order of 12 May 2010,
                  I.C.J. Reports 2010, p. 303




                                         Sales number
SN 0074-4441
BN 978-92-1-071092-3
                                         No de vente :   982

                             12 MAI 2010

                            ORDONNANCE




CERTAINES QUESTIONS EN MATIÈRE
  DE RELATIONS DIPLOMATIQUES
     (HONDURAS c. BRÉSIL)




CERTAIN QUESTIONS CONCERNING
    DIPLOMATIC RELATIONS
     (HONDURAS v. BRAZIL)




                               12 MAY 2010

                                 ORDER

               COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2010

                                12 mai 2010


       CERTAINES QUESTIONS EN MATIÈRE
         DE RELATIONS DIPLOMATIQUES
                        (HONDURAS c. BRÉSIL)




                             ORDONNANCE

    Le président de la Cour internationale de Justice,
  Vu l’article 48 du Statut de la Cour et le paragraphe 1 de l’article 89 de
son Règlement,
  Vu la requête déposée au Greffe de la Cour le 28 octobre 2009, par
 aquelle la République du Honduras a introduit une instance contre la
République fédérative du Brésil au sujet d’un
      « différend entre [les deux Etats] port[ant] sur des questions juridi-
      ques en matière de relations diplomatiques et en relation avec le
      principe de non-intervention dans les affaires qui relèvent essentiel-
      lement de la compétence d’un Etat incorporé dans la Charte des
      Nations Unies » ;
  Considérant que ladite requête était signée par M. Julio Rendón Bar-
nica, ambassadeur du Honduras auprès du Royaume des Pays-Bas,
nommé comme agent de la République du Honduras par une lettre
du 24 octobre 2009 émanant de M. Carlos López Contreras, ministre
des relations extérieures dans le gouvernement dirigé par M. Roberto
Micheletti ;
  Considérant qu’un exemplaire original de la requête a été transmis le
même jour au Gouvernement de la République fédérative du Brésil et que
e Secrétaire général de l’Organisation des Nations Unies a également été
nformé du dépôt de cette requête ;
  Considérant que, par lettre du 28 octobre 2009 reçue au Greffe le

4

30 octobre 2009 sous le couvert d’un courrier du 29 octobre 2009 éma-
nant de M. Jorge Arturo Reina, représentant permanent du Honduras
auprès de l’Organisation des Nations Unies, Mme Patricia Isabel Rodas
Baca, ministre des relations extérieures dans le gouvernement dirigé par
M. José Manuel Zelaya Rosales, a informé la Cour que, notamment, « les
ambassadeurs Julio Rendón Barnica, Carlos López Contreras et Roberto
Flores Bermúdez [étaient] démis de leurs fonctions d’agents et de co-
agents de la République du Honduras près la Cour internationale de Jus-
 ice et ne ser[aient] pas reconnus comme les représentants légitimes » du
Honduras, et que « l’ambassadeur Eduardo Enrique Reina [était] désigné
comme seul représentant légitime du Gouvernement hondurien près la
Cour internationale de Justice » ;
   Considérant que, par lettre datée du 2 novembre 2009 et reçue au
Greffe le même jour, M. Julio Rendón Barnica a informé la Cour que
« le Gouvernement de la République du Honduras ... a[vait] désigné
M. l’Ambassadeur Carlos López Contreras comme son agent » ;
   Considérant que copie de la communication avec annexes émanant du
représentant permanent du Honduras auprès de l’Organisation des
Nations Unies a été adressée le 3 novembre 2009 à la République fédé-
rative du Brésil, ainsi qu’au Secrétaire général de l’Organisation des
Nations Unies ;
   Considérant que la Cour a décidé que, compte tenu des circonstances,
et jusqu’à nouvel ordre, aucune autre mesure ne serait prise en l’affaire ;
   Considérant que, par lettre du 30 avril 2010 reçue au Greffe le
3 mai 2010 sous le couvert d’un courrier du 3 mai 2010 émanant du
chargé d’affaires a.i. à l’ambassade du Honduras à La Haye, M. Mario
Miguel Canahuati, ministre des relations extérieures du Honduras, a fait
savoir à la Cour que le Gouvernement hondurien « renon[çait] à pour-
suivre la procédure initiée par la requête déposée le 28 octobre 2009
contre la République fédérative du Brésil » et que, « [p]ar conséquent,
pour autant que de besoin, le Gouvernement hondurien retir[ait] cette
requête du Greffe » ;
   Considérant que copie de la lettre de M. Mario Miguel Canahuati a été
 ransmise le 4 mai 2010 au Gouvernement de la République fédérative du
Brésil ;
   Considérant que le Gouvernement brésilien n’a pas fait acte de procé-
dure en l’affaire,
  Prend acte du désistement de la République du Honduras de l’instance
ntroduite par la requête déposée le 28 octobre 2009 ;

    Ordonne que l’affaire soit rayée du rôle.

  Fait en français et en anglais, le texte français faisant foi, au Palais de
a Paix, à La Haye, le douze mai deux mille dix, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront

5

 ransmis respectivement au Gouvernement de la République du Hondu-
ras et au Gouvernement de la République fédérative du Brésil.


                                                Le président,
                                       (Signé) Hisashi OWADA.
                                                  Le greffier,
                                     (Signé) Philippe COUVREUR.




6


PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071092-3

